DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Objections

Claims 1, 6, 8-11, 16, 19, and 20 are objected to because of the following informalities:
- claims 1, 11, before “fluid flow” (line 2), should replace “a” with -=- the --.
- claims 6, 16, before “contrast media” (line 1), should insert – the --.
- claim 8, “a detectable” (line 3) should be – the detectable --.
- claim 9, “the external force” (line 1) should be – an external force --.
- claims 10, 19, “the contrast agents” (line 2) should be – [[the]] contrast agents --.
- claim 20, “the second receiver” (line 1) lacks antecedent basis and should be – a second receiver --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1 and 11, the specification does not enable one skilled in the art to which it pertains, or with which it is most nearly connected, to “filter the virtual receiver property model (as opposed to filtering a signal) … through a contrast media variant filter”. The specification merely discloses “filtering the virtual receiver property model … to produce a first filtered signal …” (paragraph 0059, lines 6-8).
The specification does not enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make the contrast media variant filter. The specification discloses “[a] contrast media variant filter, as that term is used herein, refers to a set of mathematical or manipulative operations applied to a signal whose characteristics are chosen so as to enhance elements of a signal arising from a preferred contrast media property variation and/or suppress elements of a signal not arising from such a variation” (paragraph 0044, lines 5-8). However, a set of mathematical or manipulative operations applied to a signal is not disclosed or defined. Also, it is noted that the virtual receiver property model does not appear to be a signal.
 
The following is a quotation of 35 U.S.C. 112(b):
B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5, 8, 10, 15, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5 and 15, the virtual receiver replicates a receiver and at the same time is an injection point for contrast media is indefinite. Is the virtual receiver located at the injection point? If so, a virtual element (virtual receiver) located at a real-world physical element (injection point for contrast media) is indefinite. Or is the entire invention simulated?
Claims 8 and 17, the virtual receiver replicates a receiver and at the same time is an coercion point where external forces are applied for contrast media is indefinite. Is the virtual receiver located at the coercion point? If so, a virtual element (virtual receiver) located at a real-world physical element (coercion point for applying external forces) is indefinite. Or is the entire invention simulated?
	Claims 10 and 19, a physical model is not defined. Physical model of which element?

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under step 2A, prong 1, claims 1 and 11 recite an abstract idea of “filtering the virtual receiver property model and the first received signal through a contrast media variant filter to produce a first filtered signal and a second filtered signal” (mathematical concept), “correlating the first filtered signal and the second filtered signal to determine a time shift (Δt) between the first filtered signal and the second filtered signal” (mathematical concept), “estimating the velocity of the fluid flow using this relationship vflow=L/Δt” (mathematical concept).
Under step 2A, prong 2, the claims recite a particular machine including “a fluid flow in the vessel, the fluid flow having contrast media that produce a detectable signal in the fluid flow (claims 1, 11), a virtual receiver, the virtual receiver having a virtual receiver property model (claims 1, 11), a downstream receiver to produce a first received signal, the downstream receiver being located downstream of the virtual receiver at a known distance (claims 1, 11), a first energy source to produce a first altered signal, the first signal being downstream of the virtual receiver (claim 11). Thus, the claim limitations are indicative of integration into a practical application (see 2019 PEG, slide 20).
Accordingly, claims 1 and 11 and their respective dependent claims 2-10 and 12-22 are patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Howard (US 2,841,713) in view of Gester et al. (US 2018/0335330).

Regarding claim 1, Howard discloses a method of determining a flow velocity of a fluid flow (1, Fig. 6) in a vessel (2) comprising: 
providing a fluid flow (1, Fig. 6) in the vessel (2), the fluid flow having contrast media (4) that produce a detectable signal in the fluid flow (radiation from 1, 4, since tracer 4 is injected into 1 through radiation chamber 6, column 4, lines 29-30);
providing a virtual receiver (7, 7 is an injection point, Fig. 6) in the vessel (2), the virtual receiver having a virtual receiver property model (the virtual receiver is virtually modeled as tube 7);
collecting the detectable signal at a downstream receiver (42) to produce a first received signal (Fig. 6), the downstream receiver (42) being located downstream of the virtual receiver (7) at a known distance (L) (d, Fig. 6);
estimating the velocity of the fluid flow using this relationship vflow=L/Δt (column 4, line 15).

However, Howard does not expressly disclose 
filtering the virtual receiver property model and the first received signal through a contrast media variant filter to produce a first filtered signal and a second filtered signal;
correlating the first filtered signal and the second filtered signal to determine a time shift (Δt) between the first filtered signal and the second filtered signal.

Gester et al. discloses filtering an input signal and the first received signal (filtering input signal, paragraph 0004, lines 13-14, and measured signal, paragraph 0004, lines 20-21) through a contrast media variant filter (the whitening filter, paragraph 0004, lines 14, 21, suggests the contrast media variant filter, see instant specification, paragraph 0044, lines 5-8, because a characteristic of a filter is to enhance elements of a signal while suppressing other elements of the signal) to produce a first filtered signal and a second filtered signal (paragraph 0004, lines 13-14, 20-21);
correlating the first filtered signal and the second filtered signal to determine a time shift (Δt) between the first filtered signal and the second filtered signal (paragraph 0004, lines 21-24).
Signal radiated from the virtual receiver property model (7) into the vessel (Howard, column 4, lines 29-52) is construed as the input signal of Gester et al. and signal detected by (42) (Howard, Fig. 6) is construed as the measured signal of Gester et al.. Accordingly, it would have been obvious, in view of Gester et al., to filter the virtual receiver property model (as best construed, filtering the virtual receiver property model is filtering the signal radiated from the virtual receiver property model (7) ) and filter the signal detected by (42) to produce a first filtered signal and a second filtered signal.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Howard with filtering the virtual receiver property model and the first received signal, and correlating the filtered signals as suggested by Gester et al. for the purpose of determine a time shift (Δt) between the filtered signals.

Regarding claim 2, Howard discloses the detectable signal corresponds to a contrast media property variation (changes in rate of flow of 4, radionuclide atoms while flowing in 1 continuously decay, column 4, lines 46-50).

Regarding claim 3, Howard discloses the contrast media property variation includes one selected from the group consisting of radioactivity (column 4, lines 29-52; 71-73), magnetic susceptibility, electric susceptibility (column 5, lines 71-73), oscillatory concentration profiles (column 6, lines 4-6), materials properties, different sizes, capacitance, acoustic impedance, mass, volume, magnetization, or any combination thereof.

Regarding claim 4, Howard discloses the detectable signal and/or the first received signal are periodic (column 5, line 74 – column 6, line 6).

Regarding claim 5, Howard discloses the virtual receiver is an injection point for contrast media (7, Fig. 6).

Regarding claim 6, Howard discloses injecting contrast media into the fluid flow in the vessel (via 7, Fig. 6).

Regarding claim 7, Howard discloses the injecting is performed according to a continuous function (4 is continuously injected, column 4, lines 49-50, resulting in periodic square waves, column 6, lines 4-6).

Regarding claim 8, Howard discloses the virtual receiver is a coercion point where external forces are applied to contrast agents within the fluid flow to coerce the contrast agents into a spatial arrangement that results in a detectable and periodic signal from the contrast media (7 is a point where injection forces are applied to 4 to emit continuous radiation, lines 39-49; column 6, lines 4-6).

Regarding claim 9, Howard discloses the external force is applied according to a periodic function (since 4 is continuously injected, column 4, lines 49-50, 39-44, through radiation chamber 6, column 4, lines 29-32, resulting in periodic square waves, column 6, lines 4-6).

Regarding claim 10, Howard discloses the location of the virtual receiver is determined by injecting the contrast agents and a physical model (location of 7, the virtual receiver is modeled as tube 7).

Claims 11-19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Howard (US 2,841,713) in view of Gester et al. (US 2018/0335330) and Xu et al. (US 2020/0264020).

Regarding claim 11, Howard as modified by Gester et al. discloses the claim limitations as discussed above with respect to claim 1.
Howard further discloses emitting a first signal (radiation from 8) with a first energy source (8) to produce a first altered signal (radiation variation, column 4, lines 46-52) corresponding to the contrast media (4), and the first signal interacting with the contrast media (8 interacts with 4, column 4, lines 29-32).
While Howard as modified by Gester et al. does not expressly disclose the first signal being downstream of the virtual receiver, Xu et al. discloses that a first energy source (4) is mounted inside the vessel (Figs. 1, 2). The arrangement of a first energy source being within a vessel makes it possible that the first energy source (8) of Howard can be arranged downstream of the virtual receiver (7). Accordingly, it would have been obvious to provide the external source to be within the vessel and downstream of the virtual receiver model such that the first signal can be downstream of the virtual receiver (7).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Howard with providing the external source to be within the vessel and downstream of the virtual receiver model as suggested by Gester et al. for the purpose of providing the first signal that can be downstream of the virtual receiver.

Regarding claim 12, Howard discloses the claim limitations as discussed above with respect to claim 2.

Regarding claim 13, Howard discloses the claim limitations as discussed above with respect to claim 3.

Regarding claim 14, Howard discloses the claim limitations as discussed above with respect to claim 4.

Regarding claim 15, Howard discloses the claim limitations as discussed above with respect to claim 5.

Regarding claim 16, Howard discloses the claim limitations as discussed above with respect to claim 6.

Regarding claim 17, Howard discloses the claim limitations as discussed above with respect to claim 8.

Regarding claim 18, Howard discloses the claim limitations as discussed above with respect to claim 9.

Regarding claim 19, Howard discloses the claim limitations as discussed above with respect to claim 10.

Regarding claim 21, Howard does not disclose the first energy source is mounted inside the vessel.

Xu et al. discloses a first energy source (4) is mounted inside the vessel (Figs. 1, 2) for measuring flow rate of wet gas (Abstract, lines 1-2).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Howard with a first energy source mounted inside the vessel as disclosed by Gester et al. for the purpose of measuring flow rate of wet gas.

Regarding claim 22, Howard discloses the energy source (8) is radiation (column 4, lines 29-32).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Gester et al. and Xu et al. as applied to claim 11 above, and further in view of Petroff (US 2008/0047358).

Regarding claim 20, Howard as modified by Gester et al. and Xu et al. discloses the claim limitations as discussed above, except at least one of the first receiver and/or the second receiver is mounted within a vessel.

Petroff discloses at least one of the first receiver is mounted within a vessel (claim 10, lines 3-6).

It is noted that at least one of the second receiver is mounted within a vessel is an optional limitation because it is recited in the alternative form.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Howard as modified with as suggested by Gester et al. for the purpose of providing the first signal that can be downstream of the virtual receiver.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Related application Desmond et al. (US 16/782,398; US 2020/0271498) claims a method of determining a flow velocity of a fluid flow in a vessel (claim 1 filed on August 26, 2022) comprising: 
providing a fluid flow in the vessel, the fluid flow having contrast media that produce a detectable signal in the fluid flow (claim 1, lines 3-6);
collecting the detectable signal at an upstream receiver to produce a received signal (claim 1, line 7);
collecting the detectable signal at a downstream receiver to produce a first received signal, the downstream receiver being located downstream of the virtual receiver at a known distance (L) (claim 1, lines 8-9);
filtering the second received signal and the first received signal through a contrast media variant filter to produce a first filtered signal and a second filtered signal (claim 1, lines 10-11);
correlating the first filtered signal and the second filtered signal to determine a time shift (Δt) between the first filtered signal and the second filtered signal (claim 1, lines 12-13); and 
estimating the velocity of the fluid flow using this relationship vflow=L/Δt (claim 1, line 14).
However, Desmond et al. (‘398) does not claim providing a virtual receiver in the vessel, the virtual receiver having a virtual receiver property model; and filtering the virtual receiver model. It would not have been obvious to replace the upstream receiver with the virtual receiver (injection point 7) of Howard. 
Related application Desmond et al. (US 16/190,653; US 2019/0154482) claims a method for estimating a flow velocity (claims 1, 25, 28 filed on July 25, 2022) comprising a first receiver and a second receiver.
However, Desmond et al. (‘653) does not claim providing a virtual receiver in the vessel, the virtual receiver having a virtual receiver property model; and filtering the virtual receiver model. It would not have been obvious to replace one of the receivers with the virtual receiver (injection point 7) of Howard. 
Related application Desmond et al. (US 16/190,734; US 2019/0154479) has been abandoned.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        September 23, 2022